;aUSTIN.    -l%XAS    78711
CRAWYORD    c. MARTIN
  Ax-rORNEY GmN~:RAx.
                               August    3, 1910


       Hon. Henry D. Smith, Chairman         Opinion No. M- 663
       Commission on Fire Protection
         Personnel Standards and            Re:    Whether, pursuant to
         Education                                 Article 4413(35), V.C.S.,
       P. 0. BOX 2000                              the CommiSsion.on Fire
       Lubbock. Texas 79408                        Protection Personnel Stand-
                                                   ards and Education,,has
                                                   authority to hire an ex-
       Dear Mr. Smith:                             ecutive director.

                 Your recent letter requesting the opinion, of this
       office concerning the referenced matter states, in part, as
       follows:

                  "We have been requested by the Governor's
            Division of Operational Analysis and the Legis-
            lative Budget Office to secure an opinion from
            your office regarding the legality of the Com-
            mission on Fire Protection Personnel Standards
            and Education hiring an executive director by
            virtue of the authority of S.B. 269 (Article
            4413(35), Vernon's Civil Statutes) creating
            the Commission."

                 In setting forth the powers and duties of the Com-
       mission, Sections 6 and 7 of Article 4413(35), Vernon's Civil
       Statutes, provides as follows:

                 "Sec. 6.   The commission shall have the au-
            thority to:

                 "(1) certify fire protection training and
            education programs as having attained the minimum
            required standards suggested by such commission:




                                        -3167-
Hon. Henry D. Smith, Page 2             (M-663)



          “(2)  certify instructors as having qualified
     as fire protection instructors under such con-
     ditions as the commission may prescribe:

          "(3) direct research in the field of fire
     protection and to accept gifts and grants for
     such purposes:

           "(4) recommend curricula for advanced courses
     and seminars in fire science training in colleges
     and institutions of higher education at the re-
     quest of the Coordinating Board, Texas College and
     University System.

          "Sec. 7. In carrying out its duties and
     responsibilities the commission shall have the
     following additional duties:

          "(1) to meet at such times and places in
     the State of Texas as it deems proper; meetings shall
     be called by the chairman upon his own motion, or
     upon the written request of five members:

          "(2) to contract with other agencies, public
     or private, or persons, as it deems necessary
     for the rendition and affording of such services,
     facilities, studies, and reports as it may re-
     quire to cooperate with city, county, state and
     federal agencies in training programs:

          "(3) to make reasonable rules and regulations
     to carry out the duties and powers of the commission."

          It should be noted that nowhere in Article 4413(35),
supra, is power specifically granted to the Commission to hire
an executive director.

          With reference to the subdelegation of powers and
duties by public officers, it has been stated that:   "It is a
general rule that public duties must be performed and govern-
mental powers exercised by the officer or body designated by
law: they cannot be delegated to others." 47 Tex.Jur.2d 149,
Public Officers, Section 114.

                              -3168-
Hon. Henry D.,&mith, Page 3        -;:
                                     :     (('M-663)



          However, it has also been stated that "A board
may delegate ministerial or administrative functions not
calling for the exercise of reason or discretion by appoint-
ing agents to perform duties of that character.",, g. at p.
150.

           Our opinion is that these two principles~ control our
answer to your inquiry. Therefore, we hold that your Ccxnmis-
sion may lawfully hire an executive director, provided his
duties are solely administrative or ministerial;and    do not
call upon him to exercise discretion or judgment concerning
the powers and duties of the Commission thatare   set forth
in Sections 6 and 7 of Article 4413 (35), supra, and that
are specifically required to be performed by members of the
Commission.


                    SUMMARY

          Pursuant to Article 4413 (35), Vernon's
     Civil Statutes, the Commission cn Fire Pro-
     tection Personnel Standards and Education has
     authority to hire an executive director, pro-
     vided that his duties are solely administrative
     or ministerial, and do not call upon him to ex-
     ercise discretion or judgment concerning the
     powers and duties required to be performed by
     the members of the Commission.




                                         ney General of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General




                              -3169-
                                                 .,




Han. Henry D, Smith, Page 4            (M-663)



APPROVED:
OPINION CONMITTEE

Kerns Taylor, Chairman
W. E. Allen, co-chairman

Fisher Tyler
Tom Sedberry
Charles Parrett
Rick Fisher

MEXDE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -3170-